Order filed July 21, 2015




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00532-CV
                                  ____________

                   APARTMENT EXPRESS LLC, Appellant

                                        V.

              SOUTHCHASE NORTH APARTMENTS, Appellee


                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                       Trial Court Cause No. 1062291

                                   ORDER

      The notice of appeal in this case was filed June 16, 2015. To date, the filing
fee of $195.00 has not been paid. No evidence that appellant is excused by statute
from paying the filing fee has been filed. See See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate
rules from paying costs. Tex. Gov’t Code Ann. § 51.207. Therefore, the court
issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before August 5, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM